Citation Nr: 1504421	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  08-12 795	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left kidney condition, claimed as loss of use of the left kidney.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from January 1990 to January 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for a left kidney condition.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Los Angeles, California.

In February 2012, the Board remanded the case to the agency of original jurisdiction (AOJ) in order to schedule the Veteran for his requested Board video-conference hearing.  Thereafter, in June 2012, he testified via video-conference before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

The Board denied the Veteran's appeal in September 2012.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand of the Board's decision (Motion).  The Court granted the Motion later that same month.  In March 2014, the Board remanded the case to the AOJ for additional development consistent with the Joint Motion.  After taking further action, the AOJ confirmed and continued the prior denial and returned the case to the Board.

This appeal is now being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran's current left kidney disability is the result of a congenital defect; specifically, an ureteropelvic junction (UPJ) obstruction.

2.  Additional disability was not superimposed on the Veteran's congenital UPJ obstruction as a result of disease or injury incurred during service.


CONCLUSION OF LAW

The criteria for establishing service connection for a left kidney condition, claimed as loss of use of the left kidney, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In a November 2006 letter, sent prior to the May 2007 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The November 2006 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Relevant to the duty to assist, the record contains the Veteran's available service treatment records, as well as post-service records of VA and private medical care, and VA and private medical opinions with respect to the nature and etiology of his kidney disorder.  The Veteran's statements in support of his claim are of record as well.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the June 2012 hearing, the undersigned Veterans Law Judge noted the issue on appeal, with the subsequent clarification that the Veteran was claiming loss of use of the left kidney.  The hearing transcript also reflects appropriate exchanges between the Veteran and the undersigned regarding the basis of his claim and the evidence then associated with the record.  Specifically, additional details were elicited with respect to the Veteran's symptoms before, during, and after service, and his allegation that, had his kidney condition been properly diagnosed and treated during service, the kidney would still be functional.  The undersigned granted his request to hold the record open for 30 days for the submission of additional evidence, and such evidence was thereafter received.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, as indicated previously, the Board remanded the case for additional development in March 2014.   The AOJ was asked to procure a medical opinion for purposes of determining whether the Veteran's congenital UPJ obstruction was a defect or a disease and, if it was a defect, whether there was any disability due to disease or injury superimposed upon the defect during service, to include hydronephrosis.

The record reflects that the requested medical opinion was procured from a VA physician in April 2014.  Additionally, the Veteran underwent a July 2011 VA examination so as to determine the current nature and etiology of his kidney condition.  The Board finds that the physicians provided opinions predicated on the relevant data, including full consideration of the Veteran's medical records and lay statements submitted in support of his claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Furthermore, the opinions are accompanied by a complete rationale that relies on and cites to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been satisfied, and that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran seeks to establish service connection for a left kidney condition, claimed as loss of use of the left kidney.  He contends that he was seen during service on several occasions with the same complaint of left-sided flank pain; he was misdiagnosed at that time with irritable bowel syndrome (IBS); the diagnosis of IBS was later disproved; he was referred for psychiatric evaluation; he continued to have intermittent left-sided pain after service, until 1997, when it subsided; and approximately 10 years after service, in 2005, it was discovered incidentally-on ultrasound for the liver, and then, with follow-up testing-that his left kidney was functioning at nine percent of normal.  He contends that the left kidney condition was present in service and, had it been properly identified and treated at that time, the kidney would still be functional.

Under applicable law, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Every Veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service-the second step necessary to rebut the presumption of soundness-a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the presumption of sound condition is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.; 38 C.F.R. § 3.322.

In a case involving a claim for service connection for a congenital condition, the Board must first determine whether the condition is a defect or a disease.  If the congenital condition is a "defect" (i.e., a structural or inherent abnormality which is more or less static in nature), the presumption of soundness does not apply and service connection must be denied unless the evidence establishes that a disability due to disease or injury that was incurred in service is superimposed on the congenital defect.  If, on the other hand, the congenital condition is a "disease" (i.e., a condition capable of improving or deteriorating), then the Board must determine whether the presumption of soundness applies.  See 38 C.F.R. § 3.303(c); see also Quirin v. Shinseki, 22 Vet. App. 390, 396-97(2009); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"); Monroe v. Brown, 4 Vet. App. 513 (1993); VAOPGCPREC 82-90.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson, supra.

In the present case, the evidence reflects that when the Veteran was examined for service enlistment in April 1989, he reported a history of asthma attack at age five, but denied having any other significant medical history.  On clinical evaluation, his abdomen, viscera, and genitourinary system were all found to be normal.

During service in January 1992, the Veteran complained of left flank pain for two to three hours after drinking a lot of alcohol or coffee.  Laboratory tests revealed a creatinine level of 1.4 mg/dL, with the normal range noted to be from 0.7 to 1.5.  The clinical assessment was rule out sporadic gastric upset; no acute pathology.

In April 1993, the Veteran complained of left upper quadrant pain that happened once per week, accompanied by nausea.  He reported that it was relieved with a heating pad and with lying down on his left side, and was worse when moving.    The clinical assessment was IBS.

In October 1993, the Veteran presented to the emergency room for treatment with complaints of left-sided pain beginning the day before.  He described it as a constant, dull ache that came on gradually, and reported that he had had similar pains in the past.  He denied having dysuria, hematuria, or injury to the area.  On examination, he had some tenderness to palpation at the left side of his back, just below the ribs.  Urinalysis was noted to negative.  The clinical assessment was musculoskeletal pain.

In November 1993, the Veteran complained of having left-sided lower abdominal pain for the past week.  It was noted that he had been seen many times in the past for the same problem, and that the pain began in 1988 or 1989.  He described the pain as throbbing and cramping in character, in the left lower quadrant, radiating to the flank and left lower back.  He indicated that the pain was usually accompanied by nausea, and occasionally by vomiting, and was always followed by diarrhea.  He reported that one to two loose bowel movements relieved the pain, as did use of a heating pad, and he described the episodes as occurring three to four times per week for three to five hours at a time.  He indicated that the episodes occasionally occurred with too much water or coffee, or with increased stress.  The clinical impression was that he had chronic intermittent abdominal cramps and loose bowel movements.  It was noted that IBS was a strong possibility, but that inflammatory bowel disease (IBD) and other internal pathologies could not be ruled out.

A Report of Examination, a Report of Medical History, and an Internal Medicine Consultation Sheet, dated in November 1993 and December 1993, reflect the Veteran's report that he had had a history of left lower quadrant cramps since high school.  He indicated that they were exacerbated by, among other things, caffeine and alcohol and followed by loose and watery bowels.  On examination, he had hyperactive bowel sounds, with no present tenderness.  His genitourinary system was found to be normal.  The clinical assessment was IBS.  The treatment plan was to begin a trial of Donnatol, as needed, for cramps.

After his release from service, the Veteran was examined for VA compensation purposes in January 1994.  He complained of occasional diarrhea and discomfort of the left lower quadrant.  It was noted that he had had pain in his left lower quadrant in 1993, but no blood in his stool.  He reported that, at present, he took Metamucil daily and, when he felt discomfort, he took Donnatal.  On examination, it was noted that he had good control and frequency of urination, and that his prostate was within normal limits.  The pertinent diagnostic assessment was "[i]rritable bowel syndrome - kept under control with Metamucil and occasional Donnatal."
  
The Veteran underwent a VA intestinal examination in March 1994.  It was noted that he had been seen for complaints of left-sided abdominal pain on several occasions and was told that he had IBS.  The Veteran reported that the pain was intermittent; dull and aching; associated with increased amounts of coffee and alcohol; occurred mostly after meals; and was usually followed by soft stool, but no frank diarrhea.  The examiner noted that the Veteran's chemistries and complete blood count were all within normal limits.  Creatinine was 1.2 mg/dL.  The pertinent diagnostic assessment was probable IBS.

In July 1994, the Veteran presented for treatment with complaints of two episodes of bright red blood from the rectum following bowel movements, preceded by left upper quadrant abdominal pain several hours earlier.  He denied having such bleeding in the past.  It was noted that he was being treated for IBS with Donnatol; that a barium enema in January 1994 had revealed a cecal lesion; and that a colonoscopy in May 1994 was negative.  The assessment was hematochezia.

In January 1995, it was noted that the Veteran had had a history of irritable bowel for six years.  A March 1995 record reflects that he was experiencing episodes of diarrhea with severe left upper quadrant pain.  He indicated that the pain occurred most often with stress, and that it was always in the same place.  Between episodes, he was "absolutely asymptomatic."  The clinical assessment was that he had IBS, and that his symptoms were worsening.

In May 1995, the Veteran reported occasional left quadrant pain, but indicated that he was functioning well.  In September 1995, he indicated that he was feeling better, with no abdominal pain, since starting Bentyl two weeks earlier.

In January 1996, the Veteran was treated for what was assessed as gastroenteritis.  It was noted that his IBS was stable.  In July 1996, he reported continued "off and on" difficulties with IBS, with some abdominal pain and resultant diarrhea.
 
On VA examination in October 1999, it was noted that the Veteran had been diagnosed with IBS in 1994, but that he was presently asymptomatic.  He denied any abdominal pain, nausea, vomiting, melena, hematochezia, hematemesis, anorexia, or weight loss.  Physical examination with respect to IBS was described as benign.

In December 2005, the Veteran underwent an ultrasound as a result of elevated liver enzymes and triglyceride levels.  The study revealed, among other things, that there was a severe degree of dilatation of the left kidney collecting system, as well as several likely cysts.  It was noted that the etiology of the dilatation could not be determined from the study, but that it could be due to congenital UPJ obstruction.

Magnetic resonance imaging (MRI) in May 2006 revealed severe dilation of the Veteran's left intrarenal collecting system, including the renal pelvis.  A congenital UPJ obstruction was suspected.

In July 2006, the Veteran underwent isotope renal imaging of the left kidney.  The request for testing noted that he had a severe intrarenal dilation of the left kidney secondary to a congenital ureteral junction syndrome, and that his creatinine was 1.6 mg/dL.  Imaging revealed an abnormal left kidney with significant reduction in cortical function, cortical mass, and blood flow, and a dilated collecting system, consistent with chronic obstructive changes.  It was noted that approximately 9 to 10 percent of overall renal function was suggested in the left kidney.  On testing in August 2006, the Veteran's creatinine was 1.4 mg/dL.

A December 2006 nephrology consult note reflects the Veteran's report that he had experienced left-sided flank cramping for many years, but noticed a worsening in 1997.  The record reflects that while IBS was diagnosed during military service, a subsequent work-up revealed that he did not have IBS.  The Veteran was reportedly told that he had psychologically-induced pain at the time, and was told to see psychiatry.

An addendum to the December 2006 nephrology report notes that the Veteran has "a history of hydronephrosis of his left kidney secondary to congenital ureteral obstruction . . . ."  It was his care providers' impression that he had chronic obstructive nephropathy and minimal function of the kidney as documented on nuclear scan.  It was noted that the Veteran's symptoms of left flank pain had declined in recent years, with occasional soreness of his left side, and that the renal damage had been present "for years."

In January 2007, the Veteran's creatinine was 1.4 mg/dL.  It was also 1.4 mg/dL in April 2007.

The record contains a hand-written note signed by a VA physician with the initials S.Z. and dated July 2007.  According to the note, the Veteran's abdominal pain that was diagnosed as IBS in service "may very well have been" related to his left kidney condition.  A urology note dated in July 2007, signed by the same physician, notes that "it appears now that the [abdominal and left flank] pain that [the Veteran] had [during service] was likely related to the [UPJ] obstruction and not to [IBS]."  In a treatment note dated later that month, it was noted that the Veteran had first noted pain in high school, and that he had been asymptomatic since 1997.

The record also contains a statement signed by a VA physician with the initials J.B. and dated in August 2007.  According to Dr. B, the Veteran had a severely low functioning left kidney.  It was noted that urologists at the West Los Angeles VA Medical Center were consulted and they felt that the Veteran's low functioning left kidney was secondary to a congenital obstruction of the left ureter at the UPJ.  Dr. B indicated that the Veteran reported intermittent episodes of left flank pains since high school in 1985.

Radioisotope imaging of the left kidney in September 2007 revealed, among other things, that the Veteran had approximately 10 percent relative renal function in the left kidney.  In December 2007, his creatinine was 1.4 mg/dL.  

The Veteran submitted an article from the Internet, published by Children's Hospital Boston, and printed in May 2008, which explains, in part, that a UPJ obstruction impedes the flow of urine down the ureter and into the bladder, causing the urine to build up, and resulting in a condition known as hydronephrosis (an expansion and dilation of the renal pelvis).  The article also explains that UPJ obstruction can be caused by intrinsic (e.g., during fetal development) or extrinsic (e.g., compression of the ureter by a tumor) causes, and that the symptoms of UPJ obstruction may include hematuria, urinary tract infection, abdominal masses, and abdominal discomfort.

Radioisotope renography (MAG3 scan) in September 2008 revealed no visible blood flow or function in the left kidney.  The Veteran's creatinine was 1.3 mg/dL.  It was 1.4 mg/dL in December 2008, and 1.3 mg/dL in May 2009.

According to a "somewhat limited" private imaging study from February 2010, the evidence was suggestive of significant left hydronephrosis.  Creatinine was 1.2 mg/dL.  A VA renal ultrasound performed in March 2010 revealed severe left hydronephrosis.  The right kidney was noted to be unremarkable.

An April 2010 note from the VA renal clinic notes that the hydronephrosis of the Veteran's left kidney was secondary to a congenital ureteral obstruction.  His care providers noted that there was "no evidence of superimposed complications."  In June 2010 and July 2010, it was noted that the Veteran thought that he was going to have a left nephrectomy; however, it was later determined there was no indication for it at the moment, inasmuch as he was asymptomatic with stable right kidney function.

In November 2010, the Veteran sought a second opinion from a private physician as to whether nephrectomy was indicated.  The private physician concluded, as had the Veteran's VA care providers, that nephrectomy was not currently warranted.  The pertinent diagnostic impressions were chronic obstructive uropathy in the left kidney; normal right kidney; and left hydronephrosis secondary to congenital UPJ obstruction.

The Veteran was afforded a VA examination for his left kidney condition in July 2011.  He reported that he had repeatedly gone to the emergency room for left-sided pain during service; that he had not sustained any trauma to the genitals or genitourinary system; that his condition was misdiagnosed as IBS; that his pain continued until 1997; that neglect of the condition resulted in necrosis of the left kidney; and that he was found to have a non-functioning left kidney in December 2005, when he underwent an ultrasound of the liver.

After examining the Veteran and reviewing the medical evidence of record, the examiner concluded that the Veteran had hydronephrosis and end-stage left kidney "due to congenital ureteropelvic junction obstruction."  The examiner opined that the Veteran's condition had not been aggravated beyond its natural progression during service.  The examiner explained that documentation revealed that the Veteran had had abdominal pain since high school; that he had been seen several times during service, in 1993 and 1994, for left upper quadrant and lower quadrant pain; that he was also treated for abdominal pain after his discharge from service; that the first time it was discovered that his renal function was abnormal was in 2005; and that further workup found that he had a congenital ureteral obstruction on the left side, with left-side hydronephrosis and a poorly functioning left kidney.  The examiner concluded that, based on the course of the Veteran's abdominal pain and the present status of his kidney, his current left kidney condition was secondary to congenital ureteral obstruction, and that the progress of the kidney function was due to the natural progression of the left kidney functional deterioration.

During his Board hearing in June 2012, the Veteran testified that he had periodic issues with left-sided pain during high school.  He indicated that he would be "out for a day or two just kind of laying on my left side," using a heating pad, and that the pain would eventually go away and then return again at another time.  He stated that later, during service, his problems "became very, very intense and very debilitating" to the point that he sought treatment in the emergency room.  He testified that he had spoken to a physician who told him that, had the Veteran's kidney problem been evaluated at the outset, a simple stent could have prevented the kidney failure.

In February 2014, the Veteran provided material from the Merck Manual website explaining that if the flow of urine from the kidneys is obstructed, it backs up, increasing pressure on the kidney's internal structures, results in hydronephrosis (distention of the kidney), and can ultimately damage the kidney and result in loss of function.  The material from the website also explained that when a urinary tract obstruction begins quickly and distends the bladder, ureter, and/or kidney, it usually causes pain; that, if the kidney is distended, excruciating pain between the ribs and hip on the affected side that "comes and goes every few minutes" (renal colic) can develop; that people who have slowly progressive obstruction that causes hydronephrosis may have no symptoms, or attacks of dull, aching discomfort in the flank on the affected side; that obstruction that leads to hydronephrosis may cause vague digestive tract symptoms such as nausea, vomiting, and abdominal pain; and that early diagnosis is important, because most cases of obstruction can be corrected, and because a delay in treatment can lead to irreversible kidney damage.  In addition, the Veteran cited material from the Cedars-Sinai website to the effect that, if undiagnosed or left untreated, chronic UPL obstruction can lead to significant kidney damage and gradual loss of kidney function.

The Veteran also submitted a February 2014 report from a private examiner.  The report reflects that the Veteran consulted the examiner for purposes of obtaining a second opinion on his VA service connection claim; in particular, with respect to the possibility that misdiagnosis of his left kidney condition during service could have led to loss of kidney function, and that possible intervention at that time could have preserved residual renal function.  Following an examination of the Veteran, and review of his history, the examiner concluded that the Veteran suffered from chronic UPJ obstruction with hydronephrosis and had lost function in his left kidney.  As to the matter of misdiagnosis, the examiner noted that the differential diagnosis for chronic UPJ obstruction included ureteral stenosis from congenital atresia, nephrolithiasis and cicatrization of the ureter, neoplasm, and pyelonephritis with ureteral damage.  The examiner stated, "It is my opinion that if his obstruction did occur during military service and was identified early in its course, that a urologic intervention could have preserved residual renal function."

In April 2014, VA obtained a medical opinion with respect to whether the Veteran's congenital UPJ obstruction was a defect or a disease and, if it was a defect, whether there was any disability due to disease or injury superimposed upon the defect during service, to include hydronephrosis.  Following a review of the evidence, the reviewing physician concluded, in effect, that: (1) the Veteran's UPJ obstruction was a congenital defect; and (2) that there was no evidence that the Veteran sustained an injury or exposure that "aggravated" (i.e., that was superimposed upon) the defect during service.

With respect to his conclusion that the Veteran's UPJ obstruction was a congenital defect, the physician explained that UPJ obstruction is a structural defect in the urine collecting system such that the ureteral drainage from the kidney is either completely or partially obstructed.  The physician noted that the condition is more common in males; that lesions are more common in the left renal collecting system; and that UPJ obstruction itself is usually a static defect.  Based on all factors, including the Veteran's history (symptoms since childhood, left-sided defect, and severe kidney dysfunction suggestive of long-standing disease), it was the physician's opinion that the evidence strongly suggested that the Veteran's UPJ obstruction was a congenital defect.

With respect to the Board's inquiry concerning superimposed injury or disease during service, the physician explained that, over time, UPJ obstruction, left uncorrected, results in progressive damage to the kidney on the same side as the defect as a result of chronic urine obstruction and eventual dilation and scarring (hydronephrosis) of the kidney.  The physician noted that the clinical presentation in older children is of intermittent flank pain on the affected side, sometimes accompanied by nausea and vomiting.  The examiner further observed that there was no evidence in the Veteran's service records that he sustained an injury or exposure during service that "aggravated" his condition.  In that regard, the physician noted that the Veteran's creatinine levels during and after service were not suggestive of progression of kidney disease during service, and that the Veteran's urinalysis remained normal during service, which was not indicative of stable or progressing kidney disease.

With respect to the Veteran's allegations of misdiagnosis during service, the physician agreed that the Veteran's complaints in service, which were likely due to UPJ obstruction, were incorrectly attributed to IBS.  However, the physician noted that, given the nonspecific nature of the Veteran's complaints during service (abdominal/flank pain worsened by caffeine, intermittent diarrhea, and nausea/fullness, all of which the physician noted were are also common symptoms of IBS), as well as their long-standing nature (since high school) in the absence of abnormalities on vital signs, physical examination, and laboratory testing, many physicians would have come to the same conclusion.  The physician noted that the Veteran's kidney condition was diagnosed only after an incidental finding of left hydronephrosis on an ultrasound done to evaluate a completely unrelated issue.

Here, there is no dispute that the Veteran has a current left kidney disability.  Nor is there any dispute that he has a chronic UPJ obstruction of that kidney.  Resolution of this claim turns on whether the chronic UPJ obstruction is congenital in nature; if it is congenital, whether it is a defect or a disease; and, if it is a congenital defect, whether additional disability was superimposed upon the defect as a result of disease or injury incurred during service.

With regard to the first of these inquiries (i.e., whether the Veteran's chronic UPJ obstruction is congenital in nature), the Board finds that the preponderance of the evidence establishes that the Veteran's chronic UPJ obstruction is, in fact, congenital.  Simply put, all of the medical professionals who have addressed the origin of his obstruction since 2005 have concluded that the condition is congenital.  There is no contrary medical opinion of record.

With respect to the matter of whether the Veteran's congenital UPJ obstruction is in the nature of a defect or a disease, the Board finds that the preponderance of the evidence establishes that it is properly considered a defect.  In this regard, the Board accords great probative weight to the April 2014 VA physician's opinion as such is predicated on a detailed review of the Veteran's history as set out in his service records, as well as his private and VA medical records, and in other statements and evidence of record.  Moreover, the opinion contains clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008); Stefl, 21 Vet. App. at 124 ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no contrary medical opinion of record.

The Board also finds that the preponderance of the evidence establishes that no additional disability was superimposed upon the Veteran's congenital UPJ obstruction due to disease or injury incurred in service.  The available medical evidence, including the articles submitted by the Veteran, reflects that his loss of kidney function due to hydronephrosis is an expected outcome of his congenital defect, inasmuch as the defect causes urine to build up, resulting in expansion and dilation of the renal pelvis and, ultimately, irreversible loss of renal function.  See, e.g., Internet materials from Children's Hospital Boston, Merck Manual, and Cedars-Sinai, supra; April 2010 note from the VA renal clinic (noting that the Veteran had hydronephrosis of the left kidney secondary to his congenital UPJ obstruction, but that there was "no evidence of superimposed complications"); July 2011 VA examination report (concluding that the Veteran's current left kidney disability was due to the natural progression of his condition); and April 2014 VA medical opinion (to the same effect).  On examination in July 2011, the Veteran explicitly denied suffering any trauma to his genitals or genitourinary system, and there is nothing in the record to otherwise suggest that he suffered any disease or injury during service that resulted in additional disability, over and above the known and expected effects of his congenital UPJ obstruction.

As to the Veteran's assertion to the effect that he suffered superimposed "injury" in service due to his care providers' failure to properly identify and/or treat the condition during service (for example, by placing a stent), the Board finds that argument unavailing.  The Board acknowledges that the record contains competent evidence to support the conclusion that the left-sided symptoms of which the Veteran complained during service were likely related to his UPJ obstruction, rather than IBS.  See, e.g., July 2007 statement and report from Dr. Z; April 2014 VA physician's opinion.  The Board also acknowledges that the record contains competent evidence to support the conclusion that, if undiagnosed or left untreated, chronic UPJ obstruction can lead to significant kidney damage and gradual loss of kidney function and, conversely, that early intervention can preserve residual renal function.  See, e.g., Internet materials from Cedars-Sinai and February 2014 private examination report, supra.

However, none of the medical evidence of record suggests that, under the circumstances of this case, the failure to identify or treat the Veteran's congenital UPJ obstruction during service was the result of medical negligence, so as to give rise to an "injury" as that term in used in applicable law.  Significantly, the February 2014 private examiner stated only that if the UPJ obstruction occurred in service and was identified early in its course, "a urologic intervention could have preserved residual renal function."  The examiner offered no conclusions with respect to whether, in this particular case-under circumstances where the UPJ obstruction was congenital, and therefore pre-existed service, and the Veteran presented with complaints thought to be consistent with a diagnosis of IBS-it was medically negligent for his care providers to have failed to identify the obstruction during service.

The only medical professional to address the matter directly (the April 2014 VA physician) has opined that-in light of the nature of the Veteran's complaints during service, their long-standing nature, and the absence of abnormalities on vital signs, physical examination, and laboratory testing-"many physicians would have come to the same conclusion" with respect to the diagnosis of IBS.  For reasons noted previously, the Board accords great probative weight to the April 2014 VA physician's opinion.  As a result, on the current record-and in the absence of a contrary opinion-the Board finds no basis for an award of service connection due to superimposed "injury" due to failure to properly identify and/or treat the Veteran's congenital UPJ obstruction during service.

The Board notes that the Veteran has contended on his own behalf that his current left kidney condition is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that questions regarding the congenital character of the Veteran's UPJ obstruction, its classification as a defect versus a disease, and whether additional disability was superimposed on his condition due to disease or injury incurred in service-to include the question of whether his care providers failed to properly identify and/or treat the condition during service-to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Indeed, the evidence reflects that the Veteran's kidney disorder (i.e., hydronephrosis resulting from a congenital UPJ obstruction) is not readily diagnosed without medical testing.

Therefore, while the Veteran is competent to describe his symptoms before, during, and after service, he cannot, as a layperson, provide competent medical evidence with regard to the etiological origin of his UPJ obstruction, its classification as a defect versus a disease, or superimposed disability.  In any event, as noted above, the July 2011 and April 2014 VA opinions are predicated on a detailed review of the Veteran's history as set out in his service records, as well as his private and VA medical records, and in other statements and evidence of record, and contain clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  As such, the Board accords greater probative weight to the July 2011 and April 2014 VA opinions than to the Veteran's lay statements.

As a final matter, the Board notes that the Veteran has cited two Board decisions in support of his appeal; Bd. Vet. App. 0201937, 2002 WL 32569935 (Bd. Vet. App.) and Bd. Vet. App. 0811653, 2008 WL 4313671 (Bd. Vet. App.).  In the first of these cases, the Board denied service connection for a congenital right UPJ obstruction, finding that it was a defect, and not a disability; but granted service connection for chronic right hydronephrosis and right nephrectomy, concluding that the hydronephrosis was a superimposed disease that began during service and ultimately led to nephrectomy.  In the second case, the Board granted service connection for a congenital left UPJ obstruction on grounds that it was a disease, and not a defect, and that it first became symptomatic during service.

The Board has reviewed these two decisions.  As an initial matter, the Board notes that neither decision is binding with respect to the matter currently on appeal.  See 38 C.F.R. § 20.1303 (noting that Board decisions are non-precedential).  Moreover, the Board does not find the reasoning in either decision to be persuasive.  In the former case, the Board determined that the appellant's hydronephrosis was a "disease" without benefit of a medical opinion addressing the matter of disease versus defect, and without examining whether hydronephrosis was an expected outcome of the appellant's congenital UPJ obstruction.  In the latter case, the Board concluded that the Veteran's congenital UPJ obstruction itself was a disease, rather than a defect, relying on the absence of any medical evidence identifying the obstruction as a defect, rather than a disease.  By contrast, in the present case, as outlined above, the record contains uncontradicted medical opinion evidence that the Veteran's UPJ obstruction is a congenital defect, and that hydronephrosis and kidney deterioration are an expected result of such a defect, and are not the result of superimposed disability due to disease or injury incurred in service.  As such, the Board declines to adopt the reasoning set out in the cited cases.

For the foregoing reasons, it is the Board's conclusion that the criteria for service connection for a left kidney condition, claimed as loss of use of the left kidney, have not been met.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left kidney condition, claimed as loss of use of the left kidney, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


